[e28110-93201619145144952a_1.jpg]

Alion Code of
Ethics,
Conduct,
and Responsibility
(Fourth Edition)

[e28110-93201619145144952a_2.jpg]
[e28110-93201619145144952a_3.jpg]November 2009
Dear Employee-owner,

Alion Science and Technology Corporation (“Alion” or the “Company”) has
published this Fourth Edition of the Code of Ethics, Conduct, and Responsibility
(the “Code”) to incorporate new laws and regulations and to make other general
administrative amendments.

Alion is committed to the personal success and professional growth of its
people, the success of its projects, and the long-term success of the Company.

At the root of Alion’s commitment to success are the fundamental principles that
legal requirements must be satisfied, financial statements must be complete and
accurate and customers and other stakeholders must be treated fairly.

The Alion Code not only requires compliance with laws and regulations, but
embodies a commitment to positive behavior that builds honesty, promotes
fairness, and demonstrates integrity. This leads to Alion’s success by producing
customer satisfaction, loyalty, trust, and respect. We honor our commitments,
communicate openly, and hold ourselves accountable. Operating within the
framework of the Code, Alion creates and sustains value for its stakeholders.

If you have a question or concern regarding the Code or any ethics-related
policy, contact your Group Compliance Officer, the Corporate Compliance Officer,
a Group Human Resources Manager or the Law Department, each of whom is listed on
the Ethics Contact List. If you prefer to raise an issue confidentially, I
encourage you to call the Ethics Hotline at 1-888-230-5459 or 1-703-506-1458 if
calling from outside the U.S., or use the on-line reporting mechanism.

Employees are directed to familiarize themselves with this Code and regularly
practice its solid principles.

Sincerely,

Bahman Atefi
Chairman and CEO

1

Vision

Our vision is to be the premier, total technology solutions provider for the
global marketplace.

Mission

Alion fosters a dynamic employee-ownership culture that encourages the
innovative application of science, engineering and operational experience to
support the successful resolution of nationally and globally significant
problems.

Values

The Alion core values by which we navigate are:

Integrity – We lead by example and uphold the highest standards of integrity.

Commitment – We are committed to the personal success and professional growth of
our people, the success of our projects and the long-term success of Alion. We
define our success by our customers’ success. We are committed to delivering
quality, meeting expectations, and satisfying customers.

Respect – We respect our co-workers, customers, partners, and competitors.

Highest Quality – We strive to achieve the highest quality of effort and work
product.

A Culture of Ownership – Our employee-ownership culture is the cornerstone of
Alion. Employees who act like owners contribute significantly to our success.
Ownership builds employee satisfaction, commitment and retention and these
attributes are directly linked to customer satisfaction.

Statement of Purpose

The purpose of the Alion Code of Ethics, Conduct, and Responsibility (the
“Code”) is to state the principles of business ethics and conduct that Alion
requires all employees to follow in dealings on behalf of Alion with the
government, the general public, customers, suppliers, competitors, and fellow
employees, and to outline the requirements of the Alion Ethics Compliance
Program (the “Program”). All officers and managers are responsible for making
this Code known and regularly stressing its importance to employees over whom
they have supervision.

Policies and Procedures

The policies and procedures referenced in this Code can be found on the Alion
Intraweb at:



  •   http://intraweb.alionscience.com (internal)



  •   http://iweb.alionscience.com (external)

Violations and Reporting Misconduct
(See Policy Nos. EC1.01, EC1.03 and EC1.13)

Violations of this Code, its implementing policies and procedures, or other
violations of the law by any employee may result in disciplinary action up to
and including termination. Alion may apply such disciplinary measures to any
employee who directs or approves of prohibited activities, or who has knowledge
of them and does not move promptly to correct or report them. Employees who fail
to take reasonable steps to prevent or detect improper conduct are also subject
to disciplinary action. Additional criminal or civil penalties may apply for
violations of laws or regulations (federal, state, and local) governing
activities outlined in this Code.

Employees are obligated to immediately report any violation or apparent
violation of this Code, its implementing policies and procedures, or other
violations of the law or regulation, in accordance with Alion policy EC1.01 –
Ethics Compliance Program, EC 1.03 – Internal Investigations and EC1.13 –
Disclosing Violations of Law and Contract Overpayments. Alion fosters open and
free communication within the Company to ensure that all reported violations are
promptly investigated in accordance with applicable Alion policies and
procedures. Employees must not conduct their own preliminary investigations.
Alion will investigate all incidents reported to the Company to the fullest
extent possible, and will take appropriate action to address the situation.
Employees are expected to cooperate fully with such investigations and to
provide all information that they possess regarding such violations. Failure to
cooperate fully in a forthright manner with any such investigation is grounds
for disciplinary action up to and including termination.

In doing business with the U.S. Government, employees must also comply with the
mandatory disclosure rule under the Federal Acquisition Regulations (“FAR”).
Under the FAR, U.S. Government contractors and subcontractors are required to
disclose to the federal government credible evidence of certain violations of
U.S. criminal law, the civil False Claims Act, and significant overpayments
involving the award, performance, or closeout of a U.S. Government contract or
subcontract. While it is impossible to list each and every possible violation of
governing laws and regulations that Alion expects its principals, managers,
employees, and agents to disclose internally, Alion requires the prompt
reporting of any business standards, compliance, or ethics concern, complaint,
or issue using any of the channels set forth below. Anyone to whom such a
disclosure is made (i.e., Human Resources Manager, Supervisor) must immediately
forward the report to the Corporate Compliance Officer. Violations that fall
within the FAR mandatory disclosure rule requirements will be reviewed and a
disposition provided in accordance with Policy EC1.13 – Disclosing Violations of
Law and Contract Overpayments.

Alion does not discharge, demote, suspend, threaten, harass, retaliate, or
discriminate against any person based upon the lawful action of any such
employee with respect to good faith reporting of any matter covered by the Code,
its implementing policies and procedures, and applicable laws or regulations.
Any such retaliation or reprisal by an Alion employee or agent is forbidden.

Reporting Mechanisms

The Program provides various reporting mechanisms to allow employees to make
ethics and/or compliance inquiries or reports and remain anonymous, if so
desired.



  •   Ethics Hotline: From within the U.S., the Ethics Hotline number is
1-888-230-5459. This is a toll-free, 24-hours-a-day, 7-days-a-week resource.

From locations outside the U.S., the Ethics Hotline number is 1-703-506-1458,
also a 24-hours-a-day, 7-days-a-week resource. This may be a collect call during
regular working hours (U.S. EST).

Callers to the Ethics Hotline have the option to remain anonymous when making
reports if they so desire.  All questions and incident reports are responded to
promptly and confidentially.



  •   On-line Ethics Reporting: The On-line Ethics Reporting mechanism allows
employees to make inquiries and submit ethics-related reports on-line. The form
works like an e-mail: employees fill out the appropriate areas of the form and
click “Submit” at the bottom of the form. The sender’s contact information
(unless purposely included) remains anonymous as part of this transmission. The
system does not capture the username or other identifying data when employees
enter the ethics form submission area.



  •   Ethics Contact List: Employees may directly contact the Group Compliance
Officer, the Corporate Compliance Officer, the Group Human Resources Manager or
the Law Department.

These reporting mechanisms can be found on the Alion Intraweb at:



  •   http://intraweb.alionscience.com/ethics (internal)



  •   http://iweb.alionscience.com/ethics (external)

2





Responsibilities

General Responsibilities for All Associated with Alion
Alion directors, officers, employees, agents, consultants, subcontractors, and
suppliers are expected to:



  •   Conduct business in accordance with the highest ethical standards;



  •   Comply with the letter and spirit of the laws of the U.S. and other
jurisdictions in which Alion does business;



  •   Use Alion and customer resources appropriately;



  •   Never participate in, condone, or ignore illegal or unethical acts; and



  •   Raise ethical concerns immediately and escalate them as necessary to all
appropriate resources within the company.

Governing Authority Responsibilities
The Corporate Governance and Compliance Committee of the Board of Directors is
responsible for providing overall guidance with respect to the Program. In
addition, the Audit and Finance Committee of the Board of Directors has
established procedures for the receipt, retention, and treatment of complaints
regarding accounting, internal accounting controls, auditing, or other financial
matters. These procedures allow for the confidential and anonymous submission of
concerns regarding questionable accounting or auditing matters.

Corporate Compliance Officer and Group Compliance Officer Responsibilities
The Corporate Compliance Officer (“CCO”) is responsible for implementing the
Program, including the maintenance of open lines of communication, mandatory
training programs designed to train new and current employees about the Program,
and to foster a continued awareness and understanding of the Code. The CCO keeps
the Committees apprised of major actions taken with respect to the
implementation and administration of the Program.

Corporate, and each Group within Alion, has a Group Compliance Officer (“GCO”)
responsible for maintaining a high level of awareness and visibility of the
Program to employees. In addition, an existing GCO is assigned at the Sector
level to act as a point of contact for Sector level employees.

Manager and Supervisor Responsibilities
Each manager and supervisor has the responsibility to employees, consultants,
agents, and other representatives of the Company under his or her direction or
control to:



  •   Ensure that employees are aware of the requirements of the Code and the
Program, and participate in education and training regarding the Code;



  •   Communicate on an ongoing basis the importance of the principles of, and
compliance with, the Code;



  •   Encourage open communication regarding the importance of the Code and
reinforce the importance of resolving concerns related to the Code and the
Program; and



  •   Take reasonable measures, based on facts that a manager or supervisor
knows or should know, to detect violations of the Code.

Employee Responsibilities
Alion is committed to conducting its business in accordance with all applicable
federal, state and local laws and regulations, and in accordance with the Code.
Alion employees are expected to comply and to assist the company in complying
with each of these obligations. All employees have the responsibility to
familiarize themselves with the Code, its implementing policies and procedures,
and the Program.

Any employee who suspects or has knowledge of violations of this Code, its
implementing policies and procedures, or other violations of the law or
regulation should immediately report any concerns using one of the reporting
mechanisms set above.

Employees are required to participate in mandatory ethics training on an annual
basis. In addition, non-mandatory ethics training is provided on an intermittent
basis.

Responsibilities of Consultants, Subcontractors and Suppliers
Alion policy requires consultants, subcontractors, and suppliers to comply fully
with Alion’s Code or to have an equivalent Code and to inform appropriate Alion
company officials immediately of any illegal or unethical conduct in dealings
with Alion directors, officers, and employees.

Internal Audit Department Responsibilities
The Alion Internal Audit Department performs regular reviews of awareness and
compliance with the Program and conducts special reviews of matters when
requested by senior management.

Compliance with Laws and Regulations

Alion conducts its business activities in compliance with all applicable U.S.
(federal, state, and local) laws, regulations, and judicial decrees, as well as
those of other countries where Alion conducts business. No employee may take any
action on behalf of Alion that the employee knows, or reasonably should know,
would violate any law or regulation.

In addition to literal compliance with legal requirements, each employee must
adhere to the overriding moral and ethical standards of fair dealing in the
conduct of business. Alion’s interests are not served by unethical practices and
activities even in the absence of a technical violation of law. When no legal
requirement applies directly to a questionable situation, employees must conduct
Alion business in a manner protective of Alion’s tradition of integrity and
ethical conduct.

Marketing and Procurement Integrity
(See Policy No. EC1.04)

Employees must always deal honestly and fairly with all government customers, as
well as with other contractors, teaming partners, subcontractors, suppliers, and
consultants supporting Alion’s government business. When preparing government
proposals and negotiating contracts, employees must always be accurate, current,
and complete in all of their representations on behalf of Alion. In conducting
business with government agencies, the Company is required to abide by certain
special contract and procurement regulations and rules designed to protect the
public interest and integrity of the government procurement processes.

In addition, the submission to a government customer of a proposal, price
quotation, claim, or other information that is knowingly false, incomplete, or
misleading can result in civil or criminal liability for both the Company and
individual employees involved in the submission. The penalties for such
practices include suspension of a contract, debarment, imprisonment, and/or
fines. The Company is obligated to and must disclose, when required to do so,
current, accurate, and complete cost and pricing data. Generally, cost and
pricing data includes historical price and cost information plus information
related to supplier quotations, cost trends, management decisions, or other
factors that may potentially affect costs.

Government contracts frequently impose high-level quality requirements for
critical and complex items. Management is responsible for identifying such
requirements and communicating them to all employees assigned to the contract.
Where a contract specifies use of particular components, equipment, materials,
or processes, such specifications will be followed. Substitution of other
components or changes in the scope of work in a contract is permitted only upon
receipt of a written contract modification signed by the authorized government
official, or as otherwise permitted by the contract. In such cases, employees
should consult with the appropriate Group Contracts Manager or the Corporate
Director of Contracts for guidance.

Q: One of our government contracts requires a test during the early stage of
production that duplicates part of a test required during a later stage of
production. The earlier test is clearly a waste of time and money and will delay
delivery. Can the extra test be skipped?
A: No. Since the contract requires that both tests be performed, no change in
testing or quality controls can be made without first informing and obtaining
the approval of the appropriate level of management, as well as the approval of
our customer. To knowingly deliver a product that fails to meet the contract
specifications or testing requirements, without specific prior approval from the
customer, could be considered fraud and a violation of law.

Q: Alion must disclose current, accurate, and complete cost and pricing data to
the U.S. Government in connection with many of its contracts. What does this
mean?
A: As defined by the Truth in Negotiations law, “cost and pricing data” means
all the facts at the time of agreement on price that prudent buyers and sellers
could reasonably expect to affect price negotiations. These include vendor
quotes, nonrecurring costs, changes in production methods and estimates, and any
other final management decisions that could have a significant bearing on cost
or price.

Government Proprietary and Source Selection Information
(See Policy No. EC1.04)

Employees must not obtain, or ask to obtain, directly or indirectly, from any
government employee or other third parties, any information believed to contain
proprietary or source selection information not belonging to the Company, except
where permitted by law or express agreement. Examples include information
contained in a competitor’s bid or proposal, cost or pricing data, or other
information submitted to the government or contemplated for submission to the
government and designated as proprietary in accordance with the law or
regulation.

Q: I am evaluating specification data and drawings on a supplier’s new product
that we are considering for one of our programs. The documentation has been
labeled “Proprietary-For Evaluation Purposes Only.” I want to find out if
another supplier can develop a similar product more cheaply. Can I send them the
drawings to see if they have a similar product or can develop one? After all,
we’re supposed to encourage competition between suppliers.
A: No. You cannot share the data with the other supplier. It was provided to us
in confidence and the purpose has been clearly indicated.

Recruitment and Employment of Current and Former U.S. Government Employees
(See Policy No. EC1.08)

Federal laws and regulations govern the employment of current or former U.S.
Government employees (military or civilian), either directly or as consultants.
These requirements also regulate the circumstances under which Alion may engage
in pre-employment discussions. If a current government employee seeks employment
with Alion, that employee must notify his or her supervisor and ethics official
immediately to initiate a review of the situation in accordance with federal
procurement integrity laws and regulations.

All prospective employees and consultants who are current or former U.S.
Government officers or employees must complete the Alion Employment
Questionnaire and Certification Form.  This Employment Questionnaire and
Certification Form is designed to assist Alion in determining which
restrictions, if any, apply to the prospective employee/consultant and in
assessing the impact upon employment discussions, hiring restrictions, and
future work assignments at Alion.

Before initiating any action to discuss the employment of current or former U.S.
Government employees, Alion employees must consult with the Director of Human
Resources. In the event that a former U.S. Government employee becomes a
consultant or employee of Alion, Alion will observe all applicable
post-employment requirements.

Q: May I inform an individual retiring from the U.S. Government of possible
opportunities within Alion?
A: While you may mention in a very general manner that possible opportunities
may exist, do not get into any specifics regarding employment or current
openings or requirements. Do not make any promises or offers regarding
employment, or accept a resume as there are very restrictive rules regarding the
employment of current or former U.S. Government employees. Refer the individual
to the appropriate Human Resources representative. These same guidelines apply
to consulting arrangements with former U.S. Government employees.

Q: I want to hire an individual for a managerial position. That person worked
for the U.S. Government but left that position three years ago. Does this past
employment raise a potential issue for the Company?
A: Yes. Federal laws and regulations restrict post-government employment
activities of former government officers and employees. Although some
restrictions imposed on former government employees apply only for a one or
two-year period after termination of government service, these regulations also
impose lifetime restrictions related to certain activities that the former
government employee may have participated in during government service. During
the recruitment process a former government employee is required to complete the
Alion Employment Questionnaire and Certification Form (HR Form 175) to assist
Alion in determining which restrictions, if any, apply, and in assessing their
impact upon employment discussions, hiring decisions, and future work
assignments at Alion.

Gratuities, Bribes and Kickbacks
(See Policy No. EC1.14)

Employees must not make, receive, or cause to be made or received any improper
payment or inducement that may be described as a bribe or kickback in connection
with a business activity, to or from any actual or potential Alion customer,
supplier, or government employee or official.

The Anti-Kickback Act of 1986 prohibits government contractors and
subcontractors from providing, attempting to provide, offering, soliciting,
accepting, or attempting to accept any kickbacks. The Act stipulates criminal
and civil penalties for both the company and the responsible employee for a
violation of the law.

Federal government departments and agencies are subject to procurement integrity
laws and other regulations concerning acceptance by their employees of
entertainment, meals, gifts, or anything of value from firms and persons with
whom the government departments and agencies do business. Therefore, employees
of Alion may not give, or offer to give, government employees or their families
any prohibited entertainment, meal, gift, or item of value. Alion employees may,
as an exception, provide marketing or promotional items such as a mug, pen, or
T-shirt listed in the Alion Promotional Catalog that has a market value of $20
or less per government employee, per occasion, so long as the total value of the
items given to a government employee during a calendar year does not exceed $50.
This is commonly referred to as the “20/50 rule.” Additionally, no “buy down” of
a meal or promotional item is authorized under the regulations, which means that
if the meal or promotional item costs more than $20, the government employee is
not permitted to make up the difference. This applies to both the $20 per
occasion and $50 per calendar year limits.

Alion does not prevent employees from socially entertaining business
acquaintances. While entertaining clients, Alion employees may not incur any
extravagant or any unreasonable expenses. However, it should be clear that Alion
does not consider the entertainment of government employees to be related to the
business activities of Alion. In addition, no expenditure for such social
entertainment is reimbursable to the employee.

Alion employees are strongly encouraged to contact their appropriate Group
Compliance Officer, the Corporate Compliance Officer or any member of the Law
Department to confirm that any of the activities described in this section are
in compliance with applicable laws and regulations or the Alion Program, or to
discuss any other ethics-related matter. Also, as a reminder, every Alion
employee, subcontractor, and consultant is obligated to report to the Group
Compliance Officer, the Corporate Compliance Officer or any member of the Law
Department any actual or potential violation of a law, regulation, or
restriction contained in this Code. Employees may also report the matter through
one of Alion’s other reporting mechanisms such as the Ethics Hotline.

Q: I recently met with one of our customers. This customer mentioned he had an
all expenses-paid trip coming up, but was unable to go because of company
business. He offered the trip to me. Can I accept?
A: No. This gift could be seen as an attempt at improperly influencing our
business. If the customer continues to make these offers, seek advice from your
Group Compliance Officer or the Law Department.

Q: Can I go to lunch or play golf with a DoD representative as long as we each
pay our own expenses?
A: Yes. However, you should be concerned about the appearance and the perception
by others. The appearance of impropriety should always be avoided. Discuss any
doubts with your supervisor, Group Compliance Officer or the Law Department.

Organizational Conflicts of Interest
(See Policy No CN3.10)

Alion policy prohibits any contract from being negotiated or executed if the
interests of a particular customer are of such a nature as to compromise or
threaten Alion’s ability to maintain unbiased objectivity in serving its other
customers, resulting in a potential Organizational Conflict of Interest (“OCI”).

Examples of potential OCIs include:



  •   Competing for a management/services contract that might require the
contracting company to evaluate its own or its competitors’ products for use by
the government;



  •   Competing to supply products/services for which Alion has designed the
specifications;



  •   Access to other companies’ proprietary information that has not been
authorized for use in landing/performing the contract; and



  •   Access to other companies’ proprietary information obtained by leveraging
the contract in question, which might provide an unfair competitive advantage.

Where an actual or potential OCI may occur by entering into a contractual
agreement or by accepting a task under an awarded contract, such contractual
instruments may be entered into only after all of the following conditions have
been satisfied:



  •   Full and complete disclosure of the actual or potential OCI has been made
to the appropriate governmental official(s) with a proposed means of avoiding,
mitigating or neutralizing all perceived conflict(s), and



  •   Consent to the execution of the contractual arrangement has been obtained
from the appropriate governmental official(s), along with any necessary
government approvals of an appropriate OCI avoidance and mitigation plan where
required.

Q: Alion was awarded a contract to advise the Army in its review of a newly
designed tank. I worked on the original contract, and became aware of a recent
award to one of Alion’s subsidiaries to supply the products/services for the
same tank. I know that if I disclose the potential OCI, Alion might lose the
award. Should I disclose the OCI?
A: Yes. A contractor is required to disclose all actual or potential OCIs. In
addition, Alion has established an Organizational Conflict of Interest Routing
System (“OCIRS”) to ensure that potential OCI issues are properly communicated
and vetted throughout the Company. The OCIRS is an automated tool used to route,
track and regulate contracts that Alion has with the U.S. Government with
respect to actual and potential conflicts of Interest.

False Claims
(See Policy No. EC1.04)

Employees must not submit or concur in the submission of any claims, bids,
proposals, or any other documents of any kind that are false, fictitious, or
fraudulent.  With regard to government contracts, such acts are criminal
violations which could result in prosecution of both the Company and the
employee.

Employees charging costs to a contract must ensure that all costs are accurately
recorded and charged to the proper account.  The mischarging of labor costs, the
improper allocation or transfer of costs, or the falsification of other cost
records is not tolerated.

Employees must be aware of OCI certification clauses in government contracts and
in all solicitations for which a bid is prepared. Employees must make the
company aware of any potential OCIs and be mindful that reckless disregard for
the truth or falsity of information presented to the government triggers the
knowledge requirement for False Claims Act liability.

Q: My colleague and I are preparing for a quarterly contract performance review
with the Army. My preliminary figures indicate that for the upcoming quarter we
will have high cost overruns. In addition, we have not been properly monitoring
costs which will certainly risk a poor award fee evaluation for not undertaking
adequate cost control measures. My colleague suggests that we delay disclosing
this bad news to the Army so that we have more time to fix the problem in time
for the next quarterly review. My colleague argues that we would not be lying to
the government, and that by the next review the numbers would look much better.
We would also be doing the Company a favor by getting a higher award fee. Should
I agree to my colleague’s suggestion?
A: No. Honesty and integrity in contracting means full disclosure of all
relevant information which the government should know in determining award fee
evaluation scores. Intentionally omitting such relevant facts or making false
statements to the government could result in civil and/or criminal penalties
imposed on the Company and/or you personally.

Labor Collection and Reporting
(See Policy No. TA8.04)

Timely and accurate completion of timesheets as described in Alion’s policies
and procedures is essential. Alion must ensure that no cost is allocated to a
government contract, either directly or indirectly, where unallowable, contrary
to the contract or related regulations, or otherwise improper. Timesheets must
report the number of hours worked and the proper distribution of the time
against appropriate cost objectives represented by project and overhead
ventures. Employees can ensure accuracy in time reporting by charging a cost
objective only for the work performed on that objective. Each employee must
complete an original timesheet (using either the paper or electronic time
reports) on a daily basis.

Employees must record all hours worked on a daily basis or by 10 a.m. the next
business day. Reporting hours not worked, but for which pay is received (e.g.,
leave, excused absences), must be true and accurate. Shifting of costs to a
contract other than the contract worked on is strictly prohibited. It is
essential that employees properly document and allocate any cost charged to a
customer. These costs might include, but are not limited to, travel expenses,
purchases, and use of equipment charges. Improper charging or allocation of time
or any other cost may constitute a violation of civil or criminal statutes and
regulations.

Direct-charge employees must keep time and labor-charging reports current and
must properly report all time spent on each project/assignment. Assignments
shall not be initiated until all proper documentation, including a charge
number, has been issued and communicated to the employee. When this is not
possible, a governmental Authority to Proceed is required.

Q: I’m working on an Alion fixed-price government contract. My supervisor has
informed me that we’re charging too many hours to this contract and reducing the
profit level he promised the Group Manager. My supervisor told me to charge the
remainder of my time to overhead or to another (preferably cost reimbursable)
contract. Is this proper?
A: No. Work must be charged accurately and reflect the appropriate contract or
task order. This activity would be mischarging a government contract which may
lead to both civil and criminal penalties imposed on the Company and/or you
personally.

Q: My supervisor asked me to charge my time to an incorrect charge number. He
said it was approved by the “powers that be.” Should I do this?
A: No. First, incorrect charging is never approved. Second, make sure that your
supervisor knows what you are really working on so that there is no
misunderstanding about the work you are doing. If that doesn’t resolve the
problem, you should seek advice from your next-level manager, your Group
Compliance Officer or the Law Department. You may also report the matter through
one of Alion’s other reporting mechanisms such as the Ethics Hotline.

3

Government and Company Investigations
(See Policy Nos. EC1.03, EC1.06, EC1.11 and EC1.13)

As a U.S. Government contractor, Alion is subject to an array of laws and
regulations governing its business activities. In some circumstances, a
government agency may initiate an investigation or review of the Company’s
activities or the activities of an employee. During such investigations, the
Company will comply with all applicable laws, regulations and contractual
requirements, and will cooperate fully with appropriate investigating agency
officials. In addition, the Company has certain procedures in the event a
government official contacts an employee, requests information from an employee
or the Company, and/or seeks to interview any employee in connection with an
investigation that may involve possible violations of law.

In the event of such investigations, the Company will often conduct its own
internal investigation in cooperation with any government review. The Company
also maintains a policy on disclosure to appropriate government agencies with
regard to any suspected violations of law and contract overpayments involving
the Company or any of its employees.

Alion also maintains policies and procedures for the Audit and Finance Committee
and the Corporate Governance and Compliance Committee of the Board of Directors
to administer and investigate complaints of a financial or other material nature
including, but not limited to, accounting, financial reporting, and internal
controls.

Q: I received a written request for information entitled “Civil Investigative
Demand.” I have the information they are requesting. Should I respond and
provide the information?
A: No. Any government inquiry arising through a written subpoena or a written
request for information must be provided to the Law Department before any action
is taken or promised.

Protecting Shareholder Value and Compliance with Applicable Securities Laws
(See Policy Nos. TA1.01, TA3.02, TA11.01, and AD4.04)

The Alion Employee Stock Option Plan (“ESOP”) Trust owns 100 percent of Alion’s
stock. Although Alion’s stock is not publicly traded, due to certain contractual
obligations, Alion is required to make public filings with the U.S. Securities
and Exchange Commission (“SEC”) of certain financial and other business
information as if it were a publicly traded company.

Proper Accounting: In order to assure corporate integrity and to preserve and
enhance shareholder value, the Company will aggressively pursue growth and
earnings objectives, while keeping ethical and legal standards at the forefront
of all activities. This includes absolute reliability and accuracy of books and
records, and honesty in disclosures. The books of account, financial statements,
and records of the Company are intended to reflect accurately and fairly, in
reasonable detail, the Company’s operations and financial position and the
underlying transactions and any disposition of assets. The books, statements,
and records should be maintained in accordance with established financial and
accounting policies issued by the Company and with generally accepted accounting
principles, and in accordance with SEC requirements. All invoices submitted to
the government for payment must be reviewed carefully for accuracy. If there is
doubt as to whether a particular cost is allowable, it should not appear on the
invoice. An employee’s approval of an invoice means that the employee has
certified that the amounts claimed are proper. Submission of inflated claims
could lead to liability for the Company and the employee who approves the claim.

Recording and Reporting Information: Information that is the basis for recording
transactions or measuring the Company’s performance and results should be
recorded and reported accurately and honestly. No employee shall falsify, forge,
or record inaccurate or misleading information that is used for recording
transactions. Dishonest reporting, either inside or outside the Company, is
strictly prohibited. This includes misreporting information or organizing it in
a way that is intended to mislead or to misinform those who receive it.

Discussing Company Affairs: Information about the Company and its affiliates,
particularly financial information not yet disclosed, should not be disclosed to
persons outside the Company, unless the information has been made public or
unless disclosing the information is related to the Company’s business and is
done in accordance with applicable securities laws and regulations. Confidential
Company business should not be discussed in public places or in places where
visitors are likely to be present, such as lobbies, elevators, and cafeterias.

Insider Trading: The use of non-public information for private gain, or the
disclosure of non-public information to persons other than Alion employees or
others who have a legitimate business need for the information, is strictly
prohibited. The trading of Alion securities or securities of other
publicly-traded companies based on material, non-public information relating to
any company is unethical and illegal. Such trading includes acquiring a
beneficial interest in Alion’s stock through pre-tax deferrals, rollovers or
transfers to the ESOP. Liability can also extend to any employee who discloses
material, non-public information to another person, who in turn uses such
information in a securities transaction. Even accidental disclosure of inside
information to another party can be a serious breach of corporate
confidentiality and can also result in insider trading. For this reason, every
employee must avoid discussing sensitive information in any place where such
information may be overheard by others. All incidents of disclosure of inside
information must be promptly reported to the Law Department. Information is
considered material if it would be considered important by investors making
decisions on whether to purchase, sell, or hold the securities of the company in
question.

Q: I’ve become aware of financial information on one of the Company’s customers
(or suppliers) that indicates the customer is in better financial condition than
most people realize. I want to purchase some of the customer’s stock. May I do
so?
A: No. You may not purchase this stock until the financial information is known
to the public. Information of this sort may have been provided to Alion in
confidence by the customer to help Alion determine how to meet the customer’s
needs. Using this information for personal purposes or disclosing it to others
is a violation of Alion’s policy and is illegal.

Q: I am aware that a large order for Alion products has been placed by a
customer, but has not yet been announced. May I purchase Alion stock based on
that information?
A: No. This is a violation of Alion’s policy and a potential violation of
federal securities laws. You may purchase Alion stock only after such
information is known to the public for a period of 48 hours. Consult Policy
EC1.12 – Insider Trading for more information.

Protecting Confidential and/or Proprietary Information and Intellectual Property
(See Policy No. EC1.07)

Employees are responsible for ensuring the proper protection of Alion
confidential and/or proprietary information and capital assets including
intellectual property. This responsibility is not limited to Alion facilities,
but extends to the reasonable protection of all assets (confidential and/or
proprietary information or intellectual property) used by Alion in the
performance of its mission. This responsibility also extends to all confidential
and/or proprietary information and intellectual property produced by and/or
communicated to employees as a result of employment at Alion. In accordance with
Alion’s Employee Intellectual Property Agreement, Alion retains all rights,
title, and interest to all inventions, software, and other intellectual property
that result from or are suggested by work performed by employees for Alion or
use of Alion resources.

Employees must: (a) take all responsible steps to comply with all applicable
procedures established by Alion with respect to protecting confidential and/or
proprietary information from unauthorized or inadvertent disclosure; (b) use
confidential and/or proprietary information only as necessary and proper in the
performance of his or her duties as an employee of Alion; and (c) not directly
or indirectly, without the written consent of Alion, reproduce, copy,
disseminate, publish, disclose, provide or otherwise make available to any
person, firm, corporation, agency or other entity, any confidential and/or
proprietary information. Under no circumstances shall an employee use, directly
or indirectly, any such confidential and/or proprietary information for any
purpose other than for Alion’s sole benefit. All employees must, upon
termination of employment with Alion, deliver all confidential and/or
proprietary information in their possession to Alion.

In addition to the obligations with respect to Alion confidential and/or
proprietary information, Alion must protect and hold in confidence confidential
and/or proprietary and business-sensitive information given to it by customers,
corporations, or individuals with whom it does business. Employees must report
possession of such information to their Group Manager, and must take all
necessary measures to protect such third party information from unauthorized
disclosure.

Q: We are in the middle of preparing a proposal for a large government
procurement and I have just received an email containing a copy of a
competitor’s proprietary information from an unknown source. What should I do?
A: Immediately contact your supervisor or the Law Department. Do not copy it,
share it with others, or use it in any way. Proper intelligence gathering is a
legitimate marketing activity, but use of apparently proprietary information
received from unknown sources is never an approved practice.

Q: What types of competitors’ information may Alion employees legitimately
receive and use?
A: Information that is available to the general public (e.g., published price
lists, catalogs) or which is provided to Alion by a representative of the
competitor, who has the authority and approval to release the information.

Security of U.S. Government Classified and Other Sensitive Information
(See Policy No. EC1.05)

Employees have an obligation to comply with the government regulations and laws
that protect our nation’s defense secrets and to prevent any unauthorized access
to or dissemination of sensitive information.

Employees who have a valid security clearance and require access to specific
classified information must handle such information, in whatever form it exists,
strictly in accordance with the procedures set forth by the appropriate
governmental agency for safeguarding classified information. Such procedures
normally encompass activities such as storage, reproduction, review, shipping,
and destruction of classified information.

Employees must not seek access to, accept, or retain any classified materials
for which they have no need to know, or which they are not otherwise entitled to
possess. Employees with questions relative to the security of U.S. Government
classified information should contact the local Facility Security Officer or
Alion’s Corporate Security Officer.

In addition, information may be unclassified but sensitive in the form of
documents labeled “For Official Use Only” or “For Internal Use Only” (or words
to that effect) to identify information or material which, although
unclassified, may not be appropriate for public release, or “NOFORN” meaning
that the information is not to be conveyed in any manner to any foreign national
except through a license or other valid approval from the appropriate U.S.
Government agency or classifying authority. Employees must take appropriate
steps to protect such information from unauthorized disclosure consistent with
the agency rules and policies under which such document is issued.

Q: I am meeting an engineer from another company for coffee. He is working on
the same government project as I and we need to discuss the interface
specification. The specification is classified so I left it at the office. Is it
ok to discuss the specification with him at the restaurant since we don’t have
the actual classified material with us?
A: No. It is never acceptable to discuss classified information in a public
place. The security and confidentiality of the information could be compromised
if someone overhears the conversation.

Records Retention
(See Policy No. AD4.08)

Employees must ensure that business records are available to meet the business
needs of the Company, including the legal, tax, and other regulatory
requirements wherever Alion conducts its business. Failure to comply with the
requirement to preserve documents and other information as required by the
Records Retention policies and any distributed Hold Notice can result in serious
adverse consequences to Alion and its employees.

It is unlawful to destroy, conceal, alter, or falsify any Alion business or
other record, document, or object for the purpose of obstructing or influencing
any lawsuit or other legal, regulatory, or government proceeding or
investigation.  Doing so may subject Alion and any offending persons to severe
civil and criminal penalties including substantial damage awards, fines, and
imprisonment.

Q: I found several boxes of files stored in a closet. They seem to relate to a
contract that I believe to be closed. Can I shred them?
A: No. You must verify the date that the contract was closed and then refer to
Alion’s Records Retention policies to determine whether or not the files may be
destroyed. If in doubt, contact your department head or contracts manager for
guidance.

Q: I received a Hold Notice from the Law Department regarding a litigation
matter on a government contract I’m working on. I think that some of my e-mails
relating to the contract might be damaging. Can I delete them?
A: No. While a record is under suspension or “Hold Notice,” you may not alter or
dispose of it in any manner. In addition, there are requirements under Alion’s
Records Retention policies for contract-related documents to include written
communications such as e-mails. Consult with your department head or contracts
manager on such retention requirements.

Conflicts of Interest
(See Policy No. EC1.15)

Employees and their immediate families should avoid any situation that may
create or appear to create a conflict between personal interests and the
interests of the Company. Employees and their immediate families must not engage
in any outside interest, activity, or investment which, in the opinion of Alion,
may reflect against Alion or conflict with its best interests.

The following are examples of conflicts of interest:



  •   Engaging in employment or any other activity that interferes with your
ability to devote the required time and attention to your job responsibilities
at Alion.



  •   Holding a significant financial interest in a current or prospective
customer, supplier, or competitor of Alion, or serving as an employee,
consultant, or director of that business.



  •   Directing Alion business to a supplier owned or managed by a relative.



  •   Supervising the job performance or compensation of a relative.



  •   Using confidential Company information or improperly using Company assets
for personal benefit or the benefit of others.



  •   Other examples listed in the policy.

If a conflict of interest or appearance of a conflict of interest develops, an
employee must report the matter to his or her supervisor and the General
Counsel/Corporate Compliance Officer.

It is important to remember that even if a conflict exists, it will not
necessarily result in corrective action. Conflicts can arise innocently, and
most are investigated to the extent necessary to determine that the Company’s
interests are being best served. Each conflict must be reported so that an
independent determination can be made of the situation.

Q: A Company consultant has offered to pay me to work for him on my own time. Is
this against Company policy?
A: While not against Company policy, “moonlighting” for a consultant or supplier
could lead to a conflict of interest. You must report the matter to your
supervisor and the General Counsel/Corporate Compliance Officer.

Q: A colleague of mine has just become the capture manager on an Alion proposal.
In a meeting he emphasized the need to use XYZ Systems, Inc. as a proposed
subcontractor. I just learned that this person owns 10% of XYZ’s stock. Given
that this is a minority interest, is this still a violation of Alion’s policy?
A: Yes. Alion policy prohibits employees engaged in procurement activities from
any relationship that might involve a conflict of interest and particularly when
the Alion employee has a substantial financial interest in the company
conducting business with Alion. Generally, owning more than 5% of a
publicly-traded stock, or owning any stock in a company which is not publicly
traded, is considered a “substantial financial interest.” An individual’s
interest in another company that constitutes 10% or more of his or her net worth
is also considered to be a “substantial financial interest.” Failure to disclose
such conflicts of interest could result in disciplinary action up to and
including termination.

Political Activities
(See Policy No. EC1.01)

Alion encourages employees to endorse, advocate, contribute to, or otherwise
support any political party or candidate, or engage in any political activity.
Employees may not, however, engage in any such activities during normal work
time or on Alion premises. In any public political statement, references to an
employee’s affiliation with Alion or any of its activities should be avoided; in
any personal political activity, it must be clear that the employee is acting
personally and not on behalf of Alion. There are also federal and local laws
that govern contributions made to political candidates. No illegal political
contributions may be made by an employee either in an individual capacity or on
behalf of Alion. Employees may contribute personally to the candidates and
parties of their choice, but will not be compensated or reimbursed in any way
for such personal contributions. For purposes of this section, the term
“contributions” includes the use of Alion facilities and employee time in
connection with an election for public office.

There are additional federal and state laws that govern the activities of
government lobbyists. All such activities on behalf of Alion must be coordinated
with the Director of Government Relations.

The Alion Science and Technology Corporation Political Action Committee (“Alion
PAC”) makes all political contributions on behalf of Alion’s business interests.
Alion PAC is funded by the voluntary contributions of eligible employees of
Alion and its affiliates. Consistent with federal regulations, only eligible
employees are asked to consider supporting the Alion PAC.

Eligible employees must also contact the Alion PAC for guidance before
contacting U.S. Congressional and Executive Branch employees and staff.

Q: With respect to public officials, what lobbying efforts are appropriate, and
are gifts and gratuities allowed?
A: Any lobbying efforts should be coordinated through the Director of Government
Relations. In many countries, including the U.S., gifts and gratuities to
government officials are restricted, and in some cases prohibited, by law. If in
doubt, contact a member of the Law Department and consult with the Code’s
section on Gratuities, Bribes and Kickbacks.

Discrimination and Harassment, Including Sexual Harassment
(See Policy No. HR1.02)

Alion is committed to providing equal opportunity in employment to all employees
and applicants for employment. No person shall be discriminated against because
of race, religion, color, sex, sexual orientation, age, national origin,
disability, or military status.

Alion promotes a productive work environment and will not tolerate inappropriate
behavior to include verbal or physical conduct that creates an intimidating,
offensive, or hostile environment. No form of harassment will be tolerated
including harassment for race, national origin, religion, disability, pregnancy,
age, military status, sex, or sexual orientation.

Employees who engage in acts that constitute discrimination and/or harassment
will be disciplined in a manner appropriate to the offense up to and including
termination.

Managers have a responsibility to keep the workplace free of any form of
discrimination and/or harassment, including sexual harassment. No supervisor or
manager may threaten or insinuate, either explicitly or implicitly, that an
employee’s refusal or willingness to submit to sexual advances will affect the
employee’s terms or conditions of employment.

All acts of discrimination and/or harassment must be reported to a supervisor or
manager, senior management, or the Director of Human Resources or senior
management if the complaint involves the supervisor or manager.

Q: A co-worker is initiating unwelcome advances. I’m uncomfortable confronting
this person. Whom should I talk to?
A: You can discuss this situation with your supervisor, utilize a reporting
mechanism referenced in this Code, or contact the Human Resources Department or
the Law Department.

Q: I suspect a fellow employee is occasionally coming to work intoxicated and
may even be drinking on the job. I’m concerned for this co-worker’s health and
safety. What can I do?
A: Consult with your supervisor who will take appropriate steps to address the
situation. If you’re not comfortable discussing the matter with your supervisor,
you can also report this concern utilizing a reporting mechanism referenced in
this Code, or contact the Human Resources Department or the Law Department.

4

Office Automation and Information Systems
(See Policy Nos. IT1.01 and IT1.04)

With the increasing dependence on office automation and information equipment in
the workplace, employees have access to a wide variety of information media,
including computer hardware and software, telephones, internet access,
photocopiers, and facsimile equipment. Alion limits the use by employees of all
office automation and information systems, whether company-owned or
customer-owned, to company business. In keeping with this limitation, all
information stored or transmitted with the use of computer-based and voice-based
information systems owned or otherwise used by Alion shall remain the sole
property of Alion. Alion reserves the right to access and audit all such
information systems at any time.

Employees must never use office automation and information systems to display,
store, or transmit any information that others may construe as discrimination
and/or harassment on the basis of race, national origin, sex, sexual
orientation, age, disability, or religious or political beliefs.

Q: Can I use a company computer at lunch time to access my bank account?
A: Yes, if the access is only occasional and does not take excessive time away
from your work. But you should be aware that the Company can monitor any
activity or transaction undertaken on any of its computers.

Q: I am staying in a hotel as part of a business trip and have decided to access
the Company network remotely using approved secure access methods. I click on a
website that recommends downloading some additional software. Is this
acceptable?
A: No. Never download software to a Company computer or while connected to the
Company network. Only authorized Company IT staff may do so.

Dealing with Competitors
(See Policy No. EC1.01)

The Company prohibits unfair methods of competition and unfair or deceptive acts
or practices in the conduct of its business affairs. In situations where Alion
is considering the possibility of teaming with a company or organization to
respond to a particular opportunity, the company or organization will, in most
cases, not be considered a competitor with respect to that particular
opportunity for purposes of this section. However, the same company or
organization with which Alion is teaming on a specific opportunity may be
competing against Alion on other opportunities. In those situations, that
company would be considered a competitor to which the requirements of this
section apply. Since teaming arrangements with competitors may raise antitrust
issues, care must be taken to avoid such issues prior to entering into a teaming
arrangement with any of the Company’s competitors. In addition, employees are
prohibited by law and Company policy from entering into any agreement or
understanding with a competitor regarding prices. This includes any agreement or
understanding that affects prices or any other conditions of sale.

Q: A customer has asked for a specific delivery schedule that Alion cannot meet.
Can I agree to the schedule and, to stay competitive, simply price in the
damages that the Company will pay for late delivery?
A: No. You should propose an alternative schedule that Alion can reasonably
meet. There may be other benefits we can offer to offset this disadvantage, but
honesty is required.

Q: Another company has asked to discuss what contract terms and pricing we have
negotiated with a supplier, as they would like the same kind of deal that we
have. Is this ok?
A: No. We have an ethical and contractual obligation to respect the
confidentiality of the supplier’s pricing. Also, such actions might be construed
as an attempt to fix prices in the supply market.

Doing Business Overseas
(See Policy Nos. AD7.01 and EC1.10)

Alion’s international scope is expanding and employees must be mindful of both
the U.S. laws and the laws and customs of the host country in which Alion has
business activities. Although a survey of host country laws is beyond the scope
of this Code, the following U.S. laws applicable to business activities overseas
are noted:



  •   Foreign Corrupt Practices Act (“FCPA”)



  •   Anti-boycott Laws



  •   Embargo Regulations



  •   Export/Import Laws and Regulations

Foreign Corrupt Practices Act (“FCPA”): The FCPA has two principal components
that:



  •   Prohibit the making of bribes, kickbacks, or other forms of corrupt,
illegal, or improper payments to government officials for the purpose of
obtaining or retaining business.



  •   Require that the financial books, records, and accounts of the Company are
accurate, current, and complete in all respects, and that the Company has a
system of internal accounting controls to ensure accurate books, records, and
accounts.

Anti-boycott Laws: The Anti-boycott Law prohibits U.S. persons and companies
from taking actions or entering into agreements that further economic boycotts
or restrictive trade practices not supported by the U.S. This primarily involves
prohibiting actions that have the effect of furthering the Arab Boycott of
Israel.

Embargo Regulations: The Office of Foreign Assets Control (“OFAC”), through the
Foreign Assets Control Regulations, prohibits exports to certain countries,
individuals, or entities that are the object of sanctions by the U.S. These
regulations apply to all technologies and all transactions, not just exports.
Something as simple as electronic mail exchanges or sending marketing materials
to certain countries can violate the OFAC regulations. All transactions
conducted by Alion and its employees must be carefully analyzed to ensure that
an embargoed country, or a national from an embargoed country, is not involved.

The Export/Import Laws and Regulations: The Export/Import Laws and Regulations
were enacted to:



  •   Encourage and allow international commerce, while maintaining the
well-being and national security interests of the U.S. The Export Administration
Regulations and the International Traffic in Arms Regulations establish
licensing, recordkeeping, screening, and reporting frameworks designed to ensure
that these Regulations are properly implemented and enforced.



  •   Prohibit the export and re-export of certain U.S. origin products,
services, and technologies and control the export and re-export of certain
products, services, or technologies.



  •   Require the use of an export license, license exception, or license
exemption to export, controlled products, services, or technology specifically
identified by the U.S. Government.

Violations of these laws and regulations can result in severe fines to Alion and
its employees, and can result in imprisonment.

Q: Alion is considering pursuing a business opportunity outside the U.S. I have
been told that in some countries it is necessary to pay an official for the
purpose of obtaining business. Is this permitted, especially since I understand
the country in which we will make the sale has no laws precluding such activity?
A: No. Alion policy and the U.S. Foreign Corrupt Practices Act prohibit the
giving of money or anything of value to a foreign official for the purpose of
influencing a foreign official, even though local practice or custom permits it.
Limited payments, sometimes called “facilitating payments,” may be made to
expedite or secure performance of routine government action, but the rules are
complicated. Check with the Law Department before making a questionable payment.

Q: In order to expedite the delivery of products and technical drawings to a
non-U.S. customer, I propose to hand-carry or have other employees traveling to
our customer’s facility hand-carry these products and drawings in luggage or
briefcases. Would this be a problem?
A: Yes. This could violate U.S. export laws and Company policy, and could cause
delays, seizure of the products and drawings, fines, and loss of export
privileges. Contact your Export Control Specialist or the Law Department before
hand-carrying Alion products or technical data abroad.

Summary

The success of Alion’s Program depends on the support and cooperation of all
employees. If you have questions relative to the conduct or laws summarized in
this Code, contact your supervisor or manager, or anyone on the Ethics Contact
List. By keeping these broad lines of communication open and by conducting
ourselves responsibly and ethically, we will ensure the continuance of our
reputation as a preeminent supplier of technology services and products to both
the government and industry.

This Code may be changed at any time with or without notice. Adherence to this
Code and the Program constitutes a term of employment, but the Code shall not
otherwise alter the employment relationship of any employee or limit the right
of either Alion or any employee to terminate that employment relationship with
or without notice and with or without cause.SUPPLEMENT TO ALION CODE OF ETHICS,
CONDUCT, AND RESPONSIBILITY: Code of Ethics for Finance Employees

Effective November 2007

This Code of Ethics applies to the Chief Executive Officer (“CEO”), Chief
Financial Officer (“CFO”), Controller or other personnel performing similar
functions (collectively “Finance Employees”). This Code is intended to
supplement the Alion Code of Ethics, Conduct and Responsibility and its
implementing policies and procedures. To ensure complete and accurate financial
records and reporting, all Finance Employees will:



  a.   Act with honesty and integrity and avoid actual or apparent conflicts of
interest;  



  b.   Provide constituents with information that is accurate, complete,
objective, relevant, timely and understandable;



  c.   Comply with rules and regulations of federal, state and local
governments, and other applicable private and public regulatory agencies;



  d.   Act in good faith, responsibly, with due care, competence and diligence,
without misrepresenting material facts or allowing one’s independent judgment to
be subordinated;



  e.   Respect the confidentiality of information acquired in the course of
one’s work except when authorized or otherwise legally obligated to disclose.
Confidential information acquired in the course of one’s work will not be used
for personal advantage;



  f.   Share knowledge and maintain skills important and relevant to
constituents’ needs;



  g.   Proactively promote ethical behavior as a responsible partner among
peers, in the work environment and the community; and



  h.   Exercise responsible use of and control over all assets and resources
employed or entrusted.

Sarbanes-Oxley Compliance
The Sarbanes-Oxley Act of 2002 (the “Act”) imposes duties and significant
penalties for non-compliance on public companies and their executives,
directors, auditors, attorneys and securities analysts.

Because Alion is an issuer of securities that is required to file an annual
report on Form 10-K with the Securities and Exchange Commission (“SEC”), there
are numerous aspects of the Act that impact Alion. These include, for example,
rules governing the independence of Alion’s independent financial auditor,
requirements on the qualifications of members of the Board’s Audit and Finance
Committee, enhanced financial disclosures in filings with the SEC, restrictions
on conflicts of interest, and criminal accountability for fraud.
Pursuant to the Act, the SEC has issued rules requiring the CEO and CFO to
certify that:



  1.   The annual report does not contain untrue statements or material
omissions;



  2.   The financial statements fairly present, in all material respects, the
financial condition and results of operations;



  3.   Such officers are responsible for internal controls designed to ensure
that they receive material information regarding the issuer and consolidated
subsidiaries;



  4.   The internal controls have been reviewed for their effectiveness within
90 days prior to the report; and



  5.   Any significant changes to the internal controls have been reported.

Consistent with the best practices implemented by public companies, Alion’s CEO
and CFO require certain executives who report directly to them to make an
internal certification that these executives have provided the CEO or CFO will
all necessary information. Such internal certifications, called
“sub-certifications,” are not filed with the SEC, but nevertheless provide the
company with assurance that it has obtained all facts necessary to file a proper
report to the SEC. In most cases, the CEO’s and CFO’s direct reports will
similarly require their reports to make a second-tier sub-certification.

Any questions regarding this Code should be directed to the Alion Law Department
or through other
channels as set forth in the Code of Ethics, Conduct and Responsibility.CODE OF
ETHICS,
CONDUCT AND RESPONSIBILITY ACKNOWLEDGEMENT FORM

 
I acknowledge that I have received and carefully read Alion’s Code of Ethics,
Conduct and Responsibility – November 2009 (Fourth Edition). I understand that
this Code, along with the policies and procedures implementing the Code,
outline the Alion Ethics Compliance Program and the requirements to conduct
business honestly, ethically and in accordance with the Company’s policies and
all applicable laws.
I understand the importance of my obligation to always conduct my business
affairs in a legal and ethical manner in accordance with Alion’s policies, and
(where applicable) to be available to my staff to provide them guidance on
proper business conduct. I will promptly report any possible violation of the
Code in accordance with such policies.
I understand that compliance with the Code is a mandatory condition of
employment with Alion, and that my employment with Alion is at-will and may be
terminated by me or the Company at any time. The Code and the Company’s
policies may be amended or revoked, or new policies may be established
unilaterally and within the Company’s discretion.
Check one of the following categories:
New Employee
Annual Acknowledgement
Signed:
Printed Name:
Date:
Sector:
Group:

When complete and signed, forward this document to your local Human Resources
Manager.

5